NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         NOV 17 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

PETER STROJNIK, Sr.,                             No. 20-15671

                Plaintiff-Appellant,             D.C. No. 2:19-cv-02704-DJH

 v.
                                                 MEMORANDUM*
STATE BAR OF ARIZONA, an Arizona
nonprofit corporation; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                           Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Peter Strojnik, Sr. appeals pro se from the district court’s judgment

dismissing his action alleging civil rights violations as well as claims under state

law. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Sato v.

Orange Cty. Dep’t of Educ., 861 F.3d 923, 928 (9th Cir. 2017) (dismissal under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Eleventh Amendment immunity); Miller v. Davis, 521 F.3d 1142, 1145 (9th Cir.

2008) (dismissal under quasi-judicial immunity). We affirm.

       The district court properly dismissed Strojnik’s claims against the State Bar

of Arizona and individual defendants Miller and Vessella because those claims are

barred by the Eleventh Amendment and quasi-judicial immunity, respectively.

Hirsh v. Justices of Supreme Court of Cal., 67 F.3d 708, 715 (9th Cir. 1995) (a

state bar association is entitled to Eleventh Amendment immunity and state bar

prosecutors are entitled to quasi-judicial immunity); see also Ashelman v. Pope,

793 F.2d 1072, 1075 (9th Cir. 1986) (en banc) (“[T]hose performing judge-like

functions are absolutely immune from damage liability for acts performed in their

official capacities.”).

       We reject as meritless Strojnik’s contention that defendants were acting in

their private capacities.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                          2                                   20-15671